Exhibit 23.3 TBPE REGISTERED ENGINEERING FIRM F-1580 FAX (713) 651-0849 1SUITE 4600HOUSTON, TEXAS 77002-5294 TELEPHONE (713) 651-9191 CONSENT OF INDEPENDENT PETROLEUM ENGINEERS AND GEOLOGISTS We consent to the incorporation by reference in the Registration Statements: 1. Registration Statement (Form S-8 No. 333-120427) pertaining to the 1995 Stock Option Plan of Goodrich Petroleum Corporation, 2. Registration Statement (Form S-8 No. 333-138156) pertaining to the 2006 Long-Term Incentive Plan of Goodrich Petroleum Corporation, 3. Registration Statement (Form S-3 No.333-203911) ) pertaining to Goodrich Petroleum Corporation Shelf Registration, and 4. Registration Statement (Form S-3 No.333-204399) pertaining to Goodrich Petroleum Corporation Common Stock Warrants. of information relating to Goodrich Petroleum Corporation’s estimated proved reserves as set forth under the captions “Part I, Item1 and 2. Business and Properties – Oil and Natural Gas Reserves” in Goodrich Petroleum Corporation’s Annual Report on Form 10-K for the year ended December31, 2015 and to the inclusion of our report dated January 25, 2016 in Goodrich Petroleum Corporation’s Annual Report on Form 10-K for the year ended December31, 2015. /s/ Ryder Scott Company, L.P. RYDER SCOTT COMPANY, L.P. TBPE Firm Registration No. F-1580 Houston, Texas March 30, 2016
